DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
To address the issue raised in the previous office action that the title of the invention is not descriptive, applicant has adopted the title suggested in the previous office action (see applicant’s remarks of 2/25/2021, 1st paragraph).  As such, the revised title of the specification is hereby entered and the objection to the title has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Omori (US 2016/0293710), hereinafter Omori, in view of Linthicum (US 2017/0069721), hereinafter Linthicum.

Regarding claim 1, Omori (refer to Figure 1) teaches method for manufacturing a compound semiconductor substrate comprising 
a step to form a SiC layer on a Si substrate (10, see para 23 describes that 10 may be “SiC layer is formed on the Si single crystal substrate”), 
a step to form an AlN layer (20; see para 35, first sentence discloses that 20 may be “constituted of MN” and para 3 discloses that MN denotes “aluminum nitride”; i.e. AlN ), and 
a step to form a first nitride semiconductor layer (31) containing Al (such as “AlxGa1-xN (0<x<1)” describe for 31 in para 39) on the AlN layer (20). 

a step to form a second nitride semiconductor layer (35) containing Al (such as “AlyGa1-yN (0<y<1)” describe for 35 in para 39) on the GaN layer (34). 
The generic description of 20 in para 35 does not clearly disclose that layer 20 comprises “a first AlN layer” and “a second AlN layer” formed by different processes as recited in claim 1. However, Omori does disclose in an embodiment/example that when layer 20 is MN (i.e. “aluminum nitride” as described in para 3; i.e. AlN), a preferred option is to use a two stage-stage method for MN where 20 has a “first layer” and a “second layer” (para 54); i.e. forming the layer 20 comprises:
a step to form a first AlN layer (“first layer” of para 54) having a thickness of 12 nanometers or more and 100 nanometers or less (such as “30 nm” described in para 55) on the SiC layer at 700 degrees Celsius or more and 1000 degrees Celsius or less (such as “750oC” described in para 55), 
a step to form a second AlN layer (“second layer” of para 54) on the first AlN layer at a temperature higher than the temperature at which the first AlN layer was formed (such as “1050oC” at a thickness of “70 nm” described in para 55) and (as recited in claim 4) a thickness of 50 nanometers or more and 1000 nanometers or less (such as a thickness of “70 nm” described in para 55).
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Omori so that the step of forming layer 20 comprises  “a step to form a first AlN layer having a thickness of 12 nanometers or more and 100 nanometers or less on the SiC layer at 700 degrees Celsius or more and 
Further, Omori does not teach that the first AlN layer is formed at a temperature of “800 degrees Celsius or more and 900 degrees Celsius or less” at the step to form the first AlN layer. However, Omori teaches that the first temperature of forming the first AlN layer may be adjusted (see para 54, especially 2nd sentence; also see para 56 which describes thicknesses of AlN layer and temperatures as being variables that may be adjusted with the goal of reach a target FWHM and withstand voltage shown in Table 3 shown just after para 58). Given that the process temperature of the first AlN layer is a known results effective variable and its dependence on FWHM and withstand voltage is also known (as explained above), varying the temperature at which the first AlN layer is formed would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention/effective filing of the claimed invention to modify Omori so that the first AlN layer is formed at a temperature of “800 degrees Celsius or more and 900 degrees Celsius or less” at the step to form the first AlN layer”.  The ordinary artisan would have been motivated to modify xxxx at least for 
Still further, Omori does not teach “a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer”. Linthicum teaches that when using a GaN material to form a channel layer and buffer layer of an HEMT, it is known in the art to have a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer (para 103).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Omori to include “a step to separate the GaN layer into C-doped C-GaN layer and a C-undoped u-Gan layer which is formed on the C-GaN layer and in contact with the C-GaN layer by doping with C into a part of the GaN layer”.  The ordinary artisan would have been motivated to modify Omori for at least the purpose of designing devices where enhancing the standoff voltage is desired to increase the vertical and lateral breakdown voltage capability and/r reduce the leakage levels of the device (para 103 of Linthicum; also compare this to para 11-12 of applicant’s specification).

Regarding claim 3, Omori (refer to Figure 1), as modified for claim 1 above, teaches method for manufacturing a compound semiconductor substrate according to claim 1, wherein the second AlN layer is formed at a temperature of 1000 degrees Celsius or more and 1500 degrees Celsius or less (such as “1050oC” described in para 55 – as 

Regarding claim 4, Omori (refer to Figure 1), as modified for claim 1 above, teaches substantially the claimed method for manufacturing a compound semiconductor substrate according to claim 1, teaches that the second AlN layer is formed with a thickness of 50 nanometers or more and 1000 nanometers or less (such as a thickness of “70 nm” described in in para 55; also see claim 1 rejection and the corresponding motivation to modify Omori), at the step to form the second AlN layer. 

Response to Arguments
Applicant's arguments filed 2/25/2021 been fully considered. 
Applicant’s arguments with respect to new limitations added to claim 1 (see lines 14-16 of amended claim 1 of 2/25/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments associated with the limitations that were previously recited in claim 2 (which has now been cancelled and the limitations incorporated in base claim 1) have been fully considered but they are not persuasive. Although applicant agrees that Omori discloses “the mean value of the above difference d can be arbitrarily set to some extent by appropriate adjusting the first temperature, the second temperature…..”; i.e. there is a teaching that the upper and lower temperatures can be varied, but still objects to use of Omori because such a variation is not cited in the examples (see page 7, last In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, whether or not Omori reference discloses examples of how to vary each and every variable taught by Omori is not a requirement for obviousness. The teaching of varying the temperature is present in Omori. As such, the argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AJAY ARORA/Primary Examiner, Art Unit 2892